United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40955
                        Conference Calendar



JUAN F. NAVARRO,

                                    Plaintiff-Appellant,

versus

LISA GREEN, Corrections Officer IV
Coffield Unit; M. ARNOLD, Captain,
Coffield Unit; L. COOK, Captain, Coffield
Unit; E. A. BURSE, Major, Coffield Unit,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:03-CV-173
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan F. Navarro, Texas prisoner #602579, appeals the

dismissal as frivolous of his civil rights complaint pursuant to

28 U.S.C. § 1915A(b)(1).   He argues that the district court erred

in not allowing him to amend his complaint before it was

dismissed and that the district court’s reliance on Edwards v.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40955
                                 -2-

Balisok, 520 U.S. 641 (1997), was error because he was not

challenging the loss of good-time credits.

       Title 28 U.S.C. § 1915A instructs the district court to

review prisoner complaints, before docketing if feasible, or in

any event, as soon as practicable, and to dismiss them if they

are “frivolous, malicious, or fail[] to state a claim upon which

relief may be granted.”    28 U.S.C. § 1915A(b)(1).   This court

reviews 28 U.S.C. § 1915A dismissals as frivolous for an abuse of

discretion.    See Martin v. Scott, 156 F.3d 578, 580 (5th Cir.

1998).

       The district court did not abuse its discretion in

dismissing Navarro’s complaint as his placement in administrative

segregation did not implicate due process concerns and his

complaint did not raise cognizable claims of equal protection or

retaliation.    See Sandin v. Conner, 515 U.S. 472, 474, 485

(1995); Muhammad v. Lynaugh, 966 F.2d 901, 903 (5th Cir. 1992);

Grant v. Cuellar, 59 F.3d 523, 524-25 (5th Cir. 1995); Johnson v.

Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997).

       Navarro’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.     See 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous and the

district court’s dismissal of this lawsuit as frivolous

constitute two strikes for purposes of the 28 U.S.C. § 1915(g)

bar.    Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).      We
                          No. 03-40955
                               -3-

caution Navarro that once he accumulates three strikes, he may

not proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     DISMISSED AS FRIVOLOUS; WARNING ISSUED.